DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see remarks, filed 6/22/2022, with respect to claims over prior art have been fully considered and are persuasive, see for example page 8 paragraphs 1-3.  The 35 U.S.C. 103 rejection of claims 12-13 and 18-22 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: second user device in claim 22. Note- first user device is modified by structure and is NOT being interpreted under 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 12-22 are allowed. Claims 1-11 have been cancelled. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Neuman et al(US 2016/0294821), discloses a software application downloaded to a first device operable by a user. The software application receives an input transferring a transmitted random number to the first device from the second device. The software application transmits the input random number. A request of the user is authenticated to an authentication server through a network. The authentication server transmits a notice of authentication of the user to transmit a received signed message to a network server through the network.
The prior art, Banerjee et al(US 2016/0212113), discloses facilitating secure user access to resources without user-provided credentials. More specifically, the techniques described herein eliminate the need for end users to remember and provide privileged resource authentication information (e.g., credentials) at the time of resource access. The system accepts and securely stores registration information for accessing privileged resources during a registration process. As discussed herein, the registration information can include identification and authentication information for each privileged resource. The authentication process can also include registration of one or more secondary authentication devices that are used to verify the identity of the end user in lieu of the end user providing credentials.
The prior art, Asano et al(US 2011/0231920), discloses an analyzer unit which analyzes log-in information for a server received from a client, determines an authentication scheme of the server, and extracts, from the log-in information, provisional authentication information in a form representative of variable information. The analyzer unit stores, in the storage device, information representative of the authentication scheme and the provisional authentication information as the variable information. The analyzer unit also stores, in the storage device, as the variable information, authentication information of a user for the server that is associated with representative authentication information of the user.
However, the prior art either alone or in combination does not expressly disclose all the limitations of the independent claims, including but not limited to “at a first user device, through a software application installed and running in the first user device, connecting to the web server for retrieving the information resource, sending to an authentication server an identifier of the information resource and an identifier of the user, and sending to the web server a provisional password identifying a login request to the reserved area of the information resource, the provisional password being a one-time-password valid for only one login session; at the authentication server, based on said identifier of the information resource and on said identifier of the user, sending to a second user device an authorization request for authorizing the automatic login, the second user device being associated with the user and storing access credentials for logging in said reserved area of the information resource; at the second user device, notifying to the user the authorization request, and upon confirmation of the authorization request by the user on the second user device, making available to the web server the access credentials stored in the second user device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahaffey et al (US 2014/0189808) discloses  authenticating a user of a client computer making a request to a server computer providing access to a network resource through an authentication platform that issues a challenge in response to the request requiring authentication of the user identity through a reply from the client computer, determining one or more items of context information related to at least one of the user, the request, and the client computer, and determining a disposition of the request based on the reply and the one or more items of context information. The reply includes a user password and may be provided by an authorizing client device coupled to the client computer over a wireless communications link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436